DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 14, 17-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 20120288718, already made of record), and further in view of Takano et al. ((WO 2012133234, using as translation US 20140302293, both already made of record, cited as WO’234), Hsu et al. (US 20120121889, already made of record) and Takeuchi et al. (US 20020059762, already made of record).

Regarding claims 1, 21, Takano discloses a peelable transfer sheet substrate coated with at least a coating composition that is cured with ionizing radiation to form a surface protective layer (Takano Para 235) wherein additional layers may comprise a primer which would be located opposite the transfer sheet substrate (Takano Para 218). Takano discloses the surface protective layer may be provided with an irregularity surface (Takano Paras 231, 232).
Takano discloses a coating composition of the surface protective layer contains a curable resin based on reactive (meth) acrylates, such as urethane (meth)acrylates that are not particularly limited,  (Takano Paras 58-62). Takano discloses the composition may further 
Takano does not explicitly disclose the urethane (meth)acrylate of the coating composition may be a polycarbonate (meth)acrylate .
WO’234 discloses a surface protection layer of a curable resin composition containing a polycarbonate (meth)acrylate (WO’0234 Paras 49-50) which may be a multifunctional polycarbonate base urethane (meth)acrylate (Takano Paras 65-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the polycarbonate (meth)acrylate of WO’234 as the multifunctional acrylate in Takano in order to gain the benefit of moldability and damage resistance as taught by WO’234 (WO’234 Para 71).
Takano in view of WO’234 does not explicitly disclose a single embodiment with a transferring base material, surface protective layer, and primer layer in order used for three-dimensional molding.
Hsu discloses composite films for insert molding comprising, in order, a carrier layer, release layer, hardening (protective) layer, ink layer, and adhesive layer (Hsu Paras 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the carrier layer and release layer of Hsu as the transfer sheet substrate of Takano in view of WO’234 with the surface protective layer comprising polycarbonate-based urethane (meth)acrylate in order to gain the benefit of use in in-mold labeling with desired levels of gloss and anti-fingerprint performance at acceptable yields as taught by Hsu (Hsu Paras 2-6).
Takano in view of WO’234 and Hsu does not explicitly disclose the surface protection layer may comprise isocyanate as a crosslinking agent.
Takeuchi discloses isocyanate may be used as a crosslinking agent with ionizing-radiation-curing resins including urethane (meth)acrylates and/or polyester (meth)acrylates in order to increase abrasion resistance (Takeuchi Para 49), such multi-part urethane compositions being usable for ionizing-radiation-curable resins used as surface protective layers (Takeuchi Paras 65, 66). The amount of a crosslinking agent is 1 to 10 parts by weight per 100 parts by weight of the resin (Takeuchi Para 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use 1 to 10 parts by weight of isocyanate of Takeuchi in the surface protection layer of Takano in view of WO’234 and Hsu in order to gain the benefit of improved abrasion resistance and weatherability as taught by Takeuchi (Takeuchi Paras 49, 51).
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Regarding claims 2, 3, Takano discloses the primer layer may be an acrylic polyol (Takano Paras 170, 290).

Regarding claims 5, 17, Takano discloses the sheet may sequentially include, on the side opposite the surface protective layer, the primer layer, a transparent resin layer, a transparent adhesive layer, and a pattern printed (decoration) layer (Takano Para 218).

Regarding claims 8, 19, Takano in view of WO’234, Hsu and Takeuchi disclose a release layer between the transferring substrate/carrier and the protective layer, with no additional layers therebetween (Takano Para 235, Hsu Para 8).

Regarding claims 6, 9, 18, Takano in view of WO’234, Hsu and Takeuchi disclose the surface protective layer may be provided with an irregularity surface (Takano Paras 231, 232) wherein the carrier sheet or release layer achieved by adding particles to the carrier film or release layer on the carrier film in order to create a surface roughness that is transferred to the hardening layer (Hsu Paras 4-6, 8). Hsu discloses the particles preferably have diameters of 1 to 5 microns (Hsu Paras 9, 12).

Regarding claims 7, 10 Takano in view of WO’234, Hsu and Takeuchi disclose a roughened surface as described above. The particles of Takano in view of WO’234, Hsu and Takeuchi have a preferred diameter of 1 to 5 microns (Hsu Paras 9, 12) and thus may be considered fine particles (Specification Pages 13-14 Paragraph 21).

Regarding claim 14, Takano in view of WO’234, Hsu and Takeuchi disclose injection molding a work piece onto the transfer sheet, which is then peeled between the release layer and the protective layer to form a finished product (Takano Para 235, Hsu Para 15).

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that first, Applicants note that the Examiner appears to have mixed coating compositions in discussing Takano “718. The Examiner points to a sheet layer 
However, the cited portions are to overlapping embodiments of the same composition (see Takano ‘718 Paragraph 31), rather than distinct components of a multilayer sheet, and the disclosure of paragraphs 58-62 as cited is not contrary to, e.g. paragraphs 82-85. Further, in light of amendments, new grounds of rejections are set forth above.

Applicants argue that in the claimed invention, the surface protective layer is an ionizing radiation curable resin composition containing an isocyanate compound and a polycarbonate (meth)acrylate. In Takano “718, Compositions 2, 4 and 5 all include an “ionizing radiation-curable resin” and an alkyl silicate of some kind. Applicants assert that one of ordinary skill in the art would readily understand that the inclusion of an alkyl silicate would result in a significant material change to the resin and the final cured product. Indeed, Applicants assert that the inclusion of such a silicate would necessarily change the crosslinking structure of the cured resin.
However, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03. Applicants have provided no evidence (i.e. data) to show that alkyl silicate would result in material change to the resin and the final cured product.

Applicants argue that nothing in the cited art teaches or suggests the claimed amount of the isocyanate compound. According to the specification, Paragraph [0087] (as published): The content of the isocyanate compound in the ionizing radiation curable resin composition that forms the surface protective layer 3 is not particularly limited, but it is preferably about 1 to 10 parts by mass, more preferably about 3 to 7 parts by mass based on 100 parts by mass of solid components other than the isocyanate compound in the ionizing radiation curable resin composition for further improving three- dimensional moldability and scratch resistance. Particularly, it is preferred that the content of the isocyanate compound be 7 parts by mass or less because generation of so-called release lines in which linear separation irregularities remain on a surface of the surface protective layer in separation of the transferring base material from the resin molded article can be suppressed. As such, Applicants asserts that there would have been no reasonable expectation of success in achieving the desired suppression of so-called release lines from the teaching of the cited art without resorting to undue experimentation.
However, as set forth above, the isocyanate and usual amounts thereof being 1 to 10 parts per 100 parts resin are taught by Takeuchi (Takeuchi Paras 49-51).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., suppression of release lines) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, since the amounts of isocyanate taught by Takeuchi are the same as those presently claimed, there would be no additional experimentation.

Applicants argue that in sum, one of ordinary skill in the art would have had no reason to arrive at the claimed invention based on the cited art as there would have been no reason to remove an essential component of the cited art and no reasonable expectation of success in achieving the properties of the claimed invention without undue experimentation. As such, the claimed invention is not obvious over the cited art, alone or in combination. Reconsideration and withdrawal of the rejection is requested.
However, this is not persuasive for the same reasons as set forth above.

Applicants argue that finally, as Applicants have amended withdrawn Claim 11 with the same limitations as those added to Claim 1, Applicants request rejoinder of the withdrawn claims.
Applicant’s request for rejoinder is noted, however as no claims are currently allowable rejoinder will not be considered at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787